Exhibit 10.8

 

OFFICE LEASE AGREEMENT

Short Form Lease

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the
25th day of June, 2004, by and between SAN FELIPE PLAZA LTD, a Texas limited
partnership (“Landlord”) and REWARDS NETWORK ESTABLISHMENT SERVICES INC., a
Delaware corporation (“Tenant”). Pursuant to the terms of this Lease, Landlord
agrees to lease the Premises (hereinafter defined) to Tenant and Tenant agrees
to lease the Premises from Landlord. The Lease includes the following exhibits
and attachments: Exhibit A (Outline and Location of Premises), Exhibit B
(Expenses and Taxes), Exhibit C (Work Letter), Exhibit D (Building Rules and
Regulations), Exhibit E (Additional Provisions), and Exhibit F (State Law
Rider).

 

1. Basic Lease Information

 

1.01 “Building” shall mean the building located at 5847 San Felipe, Houston,
Texas 77057, commonly known as San Felipe Plaza. “Rentable Square Footage of the
Building” is deemed to be 959,466 square feet. “Property” shall mean the
Building and the parcel(s) of land on which it is located. “Common Areas” shall
mean the portion of the Building and Property that are designated by Landlord
for the common use of tenants and others.

 

1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises are located on the 16th floor and known as suite 1675. The “Rentable
Square Footage of the Premises” is deemed to be 827 square feet.

 

1.03 “Base Rent”:

 

Period or Months of Term

--------------------------------------------------------------------------------

   Annual Rate Per Square Foot


--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

July 1, 2004 – June 30, 2009

   $20.00    $1,378.33

 

1.04 “Tenant’s Pro Rata Share”: 0.0862%. Tenant shall pay Tenant’s Pro Rata
Share of Taxes and Expenses in accordance Exhibit B of this Lease

 

1.05 “Base Year” for Taxes: 2004; “Base Year” for Expenses: 2004.

 

1.06 “Term”: A period of 60 months. The Term shall commence on July 1, 2004 (the
“Commencement Date”) and, unless terminated early in accordance with this Lease,
end on June 30, 2009 (the “Termination Date”).

 

1.07 “Security Deposit”: $1,378.33.

 

1.08 “Broker(s)”: None.

 

1.09 “Permitted Use”: General office use.

 

1.10 “Notice Addresses”:

 

Landlord:   Tenant:

San Felipe Plaza, Ltd.

c/o Equity Office Management, L.L.C.

5847 San Felipe

Suite 950

Houston, Texas 77057

Attn: Property Manager

--------------------------------------------------------------------------------

 

Rewards Network Establishment Services Inc.

Two North Riverside Plaza, Suite 950

Chicago, Illinois 60606

Attention: General Counsel

 

A copy of any notices to Landlord shall be sent to Equity Office, Two North
Riverside Plaza, Suite 2100, Chicago, IL, 60606, Attn: Houston Region.

 

2. Possession.

 

2.01 Intentionally deleted.

 

2.02 The Premises are accepted by Tenant in “as is” condition and configuration
without any representations or warranties by Landlord. Landlord shall not be
liable for any failure to deliver possession of the Premises or any other space
due to the holdover or unlawful possession of such space by any party. In such
event, the commencement date for such space shall be postponed until the date
Landlord delivers possession of the Premises to Tenant free from occupancy by
any party.

 

3. Rent. Tenant shall pay Landlord, without any setoff or deduction all Base
Rent and Additional Rent due for the Term (collectively referred to as “Rent”).
“Additional Rent” means all sums (exclusive of Base Rent) that Tenant is
required to pay Landlord under this Lease. Tenant shall pay and be liable for
all rental, sales and use taxes (but excluding income taxes), if any, imposed
upon or measured by Rent. Base Rent and recurring monthly charges of Additional
Rent shall be due and payable in advance on the first day of each calendar month
without notice or demand. All other items of Rent shall be due and payable by
Tenant on or before 30 days after billing by Landlord provided that the
installment of Base Rent and Additional Rent for the first full calendar month
of the Term shall be payable upon the execution of this Lease by Tenant. Rent
shall be made payable to the entity and sent to the address Landlord designates.
Tenant shall pay Landlord an administration fee equal to 5% of all past due
Rent. In addition, past due Rent shall accrue interest at 9% per annum. Rent for
any partial month during the Term shall be prorated. No endorsement or statement
on a check or letter accompanying payment shall be considered an accord and
satisfaction. Tenant’s covenant to pay Rent is independent of every other
covenant in this Lease.



--------------------------------------------------------------------------------

4. Compliance with Laws; Use. The Premises shall be used for the Permitted Use
and for no other use whatsoever. Tenant shall comply with all statutes, codes,
ordinances, orders, rules and regulations of any municipal or governmental
entity (“Laws”), regarding the operation of Tenant’s business and the use,
condition, configuration and occupancy of the Premises. Tenant shall comply with
the rules and regulations of the Building attached as Exhibit D and such other
reasonable rules and regulations adopted by Landlord from time to time.

 

5. Security Deposit. The Security Deposit shall be delivered to Landlord upon
the execution of this Lease by Tenant and held by Landlord without liability for
interest (unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of damages. Landlord may use all or a portion of the Security Deposit to satisfy
past due Rent or to cure any Default (defined in Section 17) by Tenant. If
Landlord uses any portion of the Security Deposit, Tenant shall on demand
restore the Security Deposit to its original amount. Landlord shall return any
unapplied portion of the Security Deposit to Tenant within 45 days after the
later to occur of: (a) determination of the final Rent due from Tenant; or (b)
the later to occur of the Termination Date or the date Tenant surrenders the
Premises to Landlord in compliance with Section 24. Landlord shall not be
required to keep the Security Deposit separate from its other accounts.

 

6. Building Services. Landlord shall furnish Tenant with the following services:
(a) water service for use in the base building lavatories; (b) customary heat
and air conditioning in season during standard Building service hours. Tenant
shall have the right to receive HVAC service during hours other than standard
service hours by paying Landlord’s then standard charge for additional HVAC
service and providing such reasonable prior notice as is specified by Landlord;
(c) standard janitor service; (d) Elevator service; and (e) Electricity.
Electricity used by Tenant in the Premises shall, at Landlord’s option, be paid
for by Tenant either: (i) through inclusion in Expenses (except as provided for
excess usage); (ii) by a separate charge payable by Tenant to Landlord; or (iii)
by separate charge billed by the applicable utility company. Tenant’s use of
electrical service shall not exceed the standard usage for the Building.
Landlord’s failure to furnish, or any interruption, diminishment or termination
of, services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, utility interruptions or
the occurrence of an event of Force Majeure (defined in Section 25.03) shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement.

 

7. Leasehold Improvements. All improvements in and to in the Premises, including
any Alterations (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant. Landlord,
however, by written notice to Tenant at least 30 days prior to the Termination
Date, may require Tenant, at its expense, to remove any electronic, phone and
data cabling and related equipment (collectively, “Cable”) installed by or for
the benefit of Tenant and any Landlord Work or Alterations that, in Landlord’s
reasonable judgment, are not standard office improvements and are of a nature
that would require material removal and repair costs (collectively referred to
as “Required Removables”).

 

8. Repairs and Alterations.

 

8.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair and shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, promptly perform all maintenance and repairs to the Premises
that are not Landlord’s express responsibility under this Lease, and shall keep
the Premises in good condition and repair, reasonable wear and tear excepted. If
Tenant fails to make any repairs to the Premises for more than 15 days after
notice from Landlord (although notice shall not be required in an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs, together with an administrative charge in an amount equal to 10% of the
cost of the repairs. Landlord shall perform all maintenance and repairs upon
the: (a) structural elements of the Building; (b) mechanical, electrical,
plumbing and fire/life safety systems serving the Building in general; (c)
Common Areas; (d) roof of the Building; (e) exterior windows of the Building;
and (f) elevators serving the Building.

 

8.02 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld. In order to obtain such approvals, Tenant shall
furnish Landlord with plans and specifications; names of contractors acceptable
to Landlord; required permits and approvals; evidence of contractor’s and
subcontractor’s insurance in amounts reasonably required by Landlord and naming
Landlord as an additional insured; and any security for performance in amounts
reasonably required by Landlord. Tenant shall reimburse Landlord for any sums
paid by Landlord for third party examination of Tenant’s plans for Alterations.
In addition, Tenant shall pay Landlord a fee for Landlord’s oversight and
coordination of any Alterations equal to 10% of the cost of the Alterations.
Upon completion, Tenant shall furnish “as-built” plans for Alterations,
completion affidavits and full and final waivers of lien.

 

9. Entry by Landlord. Landlord may enter the Premises to inspect or show the
Premises, to clean and make repairs, alterations or additions and to perform or
facilitate maintenance, repairs, alterations or additions to any portion of the
Building. Except in emergencies or to provide Building services, Landlord shall
provide Tenant with reasonable prior verbal notice of entry. Entry by Landlord
shall not constitute a constructive eviction or entitle Tenant to an abatement
or reduction of Rent.

 

10. Assignment and Subletting. Tenant shall not assign, sublease, transfer or
encumber any interest in this Lease or allow any third party to use any portion
of the Premises (collectively or individually, a “Transfer”) without the prior
written consent of Landlord, which consent shall not be unreasonably withheld if
Landlord does not exercise its recapture rights. Any attempted Transfer in
violation of this Article shall, at Landlord’s option, be void. Within 15
Business Days after receipt of executed copies of the transfer documentation and
such other information as Landlord may request, Landlord shall either: (a)
consent to the Transfer by execution of a consent agreement in a form reasonably
designated by Landlord; (b) refuse to consent to the Transfer; or (c) recapture
the portion of the



--------------------------------------------------------------------------------

Premises that Tenant is proposing to Transfer. If Landlord exercises its right
to recapture, the Lease shall automatically be amended to delete the applicable
portion of the Premises effective on the proposed effective date of the
Transfer. In no event shall any Transfer release or relieve Tenant from any
obligation under this Lease. Tenant shall pay Landlord a review fee of $1,500.00
for Landlord’s review of any requested Transfer. Tenant shall pay Landlord as
Additional Rent 50% of all rent and other consideration which Tenant receives as
a result of a Transfer that is in excess of the Rent payable to Landlord for the
portion of the Premises and Term covered by the Transfer. If Tenant is in
Default, Landlord may require that all sublease payments be made directly to
Landlord, in which case Tenant shall receive a credit against Rent in the amount
of Tenant’s share of payments received by Landlord.

 

11. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Property or Premises in connection with any work purportedly done by or for
the benefit of Tenant or its transferees. Tenant shall, within 10 days of notice
from Landlord, fully discharge any lien by settlement, by bonding or by insuring
over the lien in the manner prescribed by Law. If Tenant fails to do so,
Landlord may bond, insure over or otherwise discharge the lien. Tenant shall
reimburse Landlord for any amount paid by Landlord, including, without
limitation, reasonable attorneys’ fees.

 

12. Indemnity and Waiver of Claims. Tenant hereby waives all claims against and
releases Landlord and its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, Mortgagees and agents (the “Landlord
Related Parties”) from all claims for any injury to or death of persons, damage
to property or business loss in any manner related to (a) acts of God, (b) acts
of third parties, (c) except to the extent caused by the negligence or willful
misconduct of Landlord, the bursting or leaking of any tank, water closet, drain
or other pipe; (d) except to the extent caused by the negligence or willful
misconduct of Landlord, the inadequacy or failure of any security services,
personnel or equipment. or (e) any matter outside of the reasonable control of
Landlord. Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties, Tenant shall indemnify, defend and
hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law), which may be
imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties by any third party and arising out of or in connection with any
damage or injury occurring in the Premises or any acts or omissions (including
violations of Law) of Tenant, the Tenant Related Parties or any of Tenant’s
transferees, contractors or licensees.

 

13. Insurance. Tenant shall maintain the following insurance (“Tenant’s
Insurance”): (a) Commercial General Liability Insurance applicable to the
Premises and its appurtenances providing, on an occurrence basis, a minimum
combined single limit of $1,000,000.00; (b) Property Insurance written on an All
Risk or Special Perils form, with coverage, at replacement cost value and with a
replacement cost endorsement covering all of Tenant’s business and trade
fixtures, equipment, movable partitions, furniture, merchandise and other
personal property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance as required by Law and in amounts as may be required by
applicable statute and Employers Liability Coverage of at least $1,000,000.00
per occurrence. Any company writing Tenant’s Insurance shall have an A.M. Best
rating of not less than A-VIII. All Commercial General Liability Insurance
policies shall name Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), Equity Office Properties Trust, EOP
Operating Limited Partnership and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord and its successors as the interest of such designees shall
appear, as additional insureds. All policies of Tenant’s Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days’ advance written notice of any cancellation. Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance prior to
the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance.

 

14. Subrogation. Landlord and Tenant hereby waive and shall cause their
respective insurance carriers to waive any and all rights of recovery, claims,
actions or causes of action against the other for any loss or damage with
respect to Tenant’s Property, Leasehold Improvements, the Building, the
Premises, or any contents thereof, including rights, claims, actions and causes
of action based on negligence, which loss or damage is (or would have been, had
the insurance required by this Lease been carried) covered by insurance.

 

15. Casualty Damage. Landlord, by notice to Tenant within 60 days of the date of
the fire or other casualty (a “Casualty”), shall have the right to terminate
this Lease if all or any part of the Premises is damaged to the extent that it
cannot reasonably be repaired within 120 days after the date of the Casualty. If
this Lease is not terminated, Landlord shall promptly and diligently, restore
the Premises. Such restoration shall be to substantially the same condition that
existed prior to the Casualty, except for modifications required by Law. Upon
notice from Landlord, Tenant shall assign to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs. Landlord
shall not be liable for any inconvenience to Tenant, or injury to Tenant’s
business resulting in any way from the Casualty or the repair thereof. Provided
that Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant.

 

16. Condemnation. Either party may terminate this Lease if any material part of
the Premises is taken or condemned for any public or quasi-public use under Law,
by eminent domain or private purchase in lieu thereof (a “Taking”). Landlord
shall also have the right to terminate this Lease if there is a Taking of any
portion of the Building or Property which would have a material adverse effect
on Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. All compensation
awarded for a Taking, or sale proceeds, shall be the property of Landlord.



--------------------------------------------------------------------------------

17. Events of Default. Each of the following occurrences shall be considered to
be a “Default”: (a) Tenant’s failure to pay any portion of Rent when due, if the
failure continues for 3 days after written notice to Tenant, which notice shall
be in satisfaction of, and not in addition to, notice required by Law (“Monetary
Default”); or (b) Tenant’s failure (other than a Monetary Default) to comply
with any term, provision, condition or covenant of this Lease, if the failure is
not cured within 10 days after written notice to Tenant, which notice shall be
in satisfaction of, and not in addition to, notice required by Law, provided,
however, if Tenant’s failure to comply cannot reasonably be cured within 10
days, Tenant shall be allowed additional time (not to exceed 60 days) as is
reasonably necessary to cure the failure so long as Tenant commences to cure
within 10 days and Tenant diligently pursues the cure to completion.

 

18. Remedies.

 

18.01 Upon Default, Landlord shall have the right to terminate this Lease or
Tenant’s right to possession, in which case Tenant shall immediately surrender
the Premises to Landlord. If Tenant fails to surrender the Premises, Landlord
may, in compliance with Law, enter upon and take possession of the Premises.
Tenant shall pay Landlord, on demand, all past due Rent and other losses and
damages Landlord suffers as a result of Tenant’s Default, including, without
limitation, all Costs of Reletting (defined below) and any deficiency that may
arise from reletting or the failure to relet the Premises. “Costs of Reletting”
shall include all costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, reasonable
legal fees, brokerage commissions, the cost of alterations and the value of
other concessions or allowances granted to a new tenant. Landlord may collect
and receive all rents and other income from the reletting. Landlord shall not be
responsible or liable for the failure to relet all or any part of the Premises
or for the failure to collect any rent.

 

18.02 In lieu of calculating damages under Sections 18.01 above, Landlord may
elect to receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under the Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
non-exclusive, cumulative and in addition to any other right and remedy now or
subsequently available to Landlord at Law or in equity.

 

19. Limitation of Liability.

 

THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO
THE LESSER OF (A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY
INTEREST LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY
THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT
SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN SECTION 22 BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 22 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT.

 

20. Relocation. Landlord, at its expense, at any time before or during the Term,
may relocate Tenant from the Premises to space of reasonably comparable size and
utility (“Relocation Space”) within the Building or adjacent buildings within
the same project upon 60 days’ prior written notice to Tenant. From and after
the date of the relocation, “Premises” shall refer to the Relocation Space into
which Tenant has been moved and the Base Rent and Tenant’s Pro Rata Share shall
be adjusted based on the rentable square footage of the Relocation Space.

 

21. Holding Over. If Tenant fails to surrender all or any part of the Premises
at the termination of this Lease, occupancy of the Premises after termination
shall be that of a tenancy at sufferance. Tenant’s occupancy shall be subject to
all the terms and provisions of this Lease and Tenant shall pay an amount (on a
per month basis without reduction for partial months during the holdover) equal
to 150% of the sum of the Base Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise.

 

22. Subordination to Mortgages; Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or
other lien(s) now or subsequently arising upon the Premises, the Building or the
Property, and to renewals, modifications, refinancings and extensions thereof
(collectively referred to as a “Mortgage”). This clause shall be self-operative,
but upon request from the holder of a Mortgage (a “Mortgagee”), Tenant shall
execute a commercially reasonable subordination agreement. As an alternative, a
Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant shall, without charge, attorn to any successor to
Landlord’s interest in the Lease. Tenant shall, within 10 days after receipt of
a written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by Landlord.



--------------------------------------------------------------------------------

23. Notice. All demands, approvals, consents or notices shall be in writing and
delivered by hand or sent by registered or certified mail with return receipt
requested, or sent by overnight or same day courier service at the party’s
respective Notice Address(es) set forth in Section 1. Each notice shall be
deemed to have been received on the earlier to occur of actual delivery or the
date on which delivery is refused, or, if Tenant has vacated the Premises or any
other Notice Address without providing a new Notice Address, 3 days after notice
is deposited in the U.S. mail or with a courier service in the manner described
above. Either party may, at any time, change its Notice Address (other than to a
post office box address) by giving the other party written notice of the new
address.

 

24. Surrender of Premises. At the termination of this Lease or Tenant’s right of
possession, Tenant shall remove Tenant’s Property and any designated Required
Removables from the Premises, and quit and surrender the Premises to Landlord,
broom clean, and in good order, condition and repair, ordinary wear and tear and
damage which Landlord is obligated to repair hereunder excepted. If Tenant fails
to remove any of Tenant’s Property within 2 days after termination, Landlord, at
Tenant’s sole cost and expense, shall be entitled to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord. If Tenant fails to remove any of the designated
Required Removables by the Termination Date or perform related repairs in a
timely manner, Landlord may perform such work at Tenant’s expense.

 

25. Miscellaneous.

 

25.01 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

 

25.02 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”). Force Majeure shall not include financial difficulties of the party
required to perform.

 

25.03 Landlord shall have the right to transfer and assign, in whole or in part,
all of its ownership interest, rights and obligations in the Building, Property
or Lease, including the Security Deposit, and upon transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations and the return of any Security Deposit.

 

25.04 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery of it does not constitute an offer to Tenant or an
option. Tenant represents that it has dealt directly with and only with the
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.

 

25.05 The expiration of the Term, whether by lapse of time, termination or
otherwise, shall not relieve either party of any obligations which accrued prior
to or which may continue to accrue after the expiration or termination of this
Lease.

 

25.06 Tenant shall, and may peacefully have, hold and enjoy the Premises,
subject to the terms of this Lease, provided Tenant pays the Rent and fully
performs all of its covenants and agreements. This covenant and all other
covenants of Landlord shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.

 

25.07 This Lease constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings related to the Premises. This
Lease may be modified only by a written agreement signed by Landlord and Tenant.
This Lease shall be interpreted and enforced in accordance with the Laws of the
state or commonwealth in which the Building is located.

 

25.08 Tenant represents and warrants to Landlord that each individual executing
this Lease on behalf of Tenant is authorized to do so on behalf of Tenant and
that Tenant is not, and the entities or individuals constituting Tenant or which
may own or control Tenant or which may be owned or controlled by Tenant are not,
among the individuals or entities identified on any list compiled pursuant to
Executive Order 13224 for the purpose of identifying suspected terrorists.



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD: SAN FELIPE PLAZA, LTD., a Texas limited partnership By:   TX-San
Felipe GP, L.L.C., a Delaware limited liability company, its general partner    
By:   Equity Office Management, L.L.C., a Delaware limited liability company,
its non-member manager         By:  

/s/ Brad Fricks

--------------------------------------------------------------------------------

        Name:   Brad Fricks         Title:   Vice President – Leasing

 

TENANT: REWARDS NETWORK ESTABLISHMENT SERVICES INC., a Delaware corporation By:
 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:   Kenneth R. Posner Title:   Senior Vice President and CFO

13-3698905

--------------------------------------------------------------------------------

Tenant’s Tax ID Number (SSN or FEIN)